 



EXECUTION COPY
 
STOCK PURCHASE AGREEMENT
 
By and Between
TRANSMONTAIGNE INC.
(Seller)
and
DELEK US HOLDINGS, INC.
(Buyer)
 
The Purchase of
A Minority Equity Interest In
Lion Oil Company
 
JULY 12, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS AND INTERPRETATION     1  
1.1
  Definitions     1  
1.2
  Interpretation     1  
 
            ARTICLE II PURCHASE AND SALE OF SHARES     1  
2.1
  Purchase and Sale     1  
2.2
  Purchase Price     1  
2.3
  The Closing     2  
2.4
  Deliveries of Seller     2  
2.5
  Deliveries of Buyer     3  
2.6
  Cash Dividends     3  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES CONCERNING THE
CONTEMPLATED TRANSACTIONS     4  
3.1
  Representations and Warranties of Seller     4  
3.2
  Representations and Warranties of Buyer     6  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING LION OIL     10
 
4.1
  Organization, Qualification, Company Power     10  
4.2
  Lion Oil Capitalization     10  
4.3
  Noncontravention     11  
4.4
  Lion Oil Directors     11  
4.5
  Financial Statements     11  
4.6
  Subsequent Events     11  
4.7
  Legal Compliance     12  
4.8
  Capital Budget     12  
4.9
  Litigation     12  
4.10
  Environmental Matters     12  
4.11
  Permits     13  
4.12
  Powers of Attorney     13  
 
            ARTICLE V PRE-CLOSING COVENANTS     13  
5.1
  Satisfaction of Conditions Precedent     13  
5.2
  Notices and Consents     13  
5.3
  HSR Act     14  
5.4
  Amendment of Schedules     14  
5.5
  Notice of Developments     14  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
5.6
  Additional Lion Shares     15  
5.7
  Additional Lion Information     15  
 
            ARTICLE VI POST-CLOSING COVENANTS     15  
6.1
  General     15  
6.2
  Litigation Support     15  
6.3
  Delivery and Retention of Records     15  
6.4
  Transfer Restrictions on Delek Shares     15  
6.5
  Short Sales     16  
6.6
  Securities Listing     16  
6.7
  Taxes     16  
6.8
  Additional Payments to Seller     16  
6.9
  Fuel Option     17  
 
            ARTICLE VII CONDITIONS PRECEDENT     19  
7.1
  Conditions Precedent to Obligation of Buyer     19  
7.2
  Conditions to Obligation of Seller     20  
 
            ARTICLE VIII REMEDIES FOR BREACHES OF AGREEMENT     20  
8.1
  Survival of Representations, Warranties and Certain Covenants     20  
8.2
  Indemnification Provisions for the Benefit of Buyer     21  
8.3
  Indemnification Provisions for the Benefit of Seller     21  
8.4
  Limitations and Provisions of Indemnification     21  
8.5
  Matters Involving Third Parties     23  
8.6
  Determination of Amount of Adverse Consequences     23  
8.7
  Subrogation     23  
8.8
  Limitation of Damages     23  
8.9
  Specific Performance     24  
 
            ARTICLE IX TERMINATION OF AGREEMENT     24  
9.1
  Termination of Agreement     24  
9.2
  Effect of Termination     25  
 
            ARTICLE X MISCELLANEOUS     25  
10.1
  Cooperation     25  
10.2
  No Third Party Beneficiaries     25  
10.3
  Successors and Assignment     25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
10.4
  Notices     25  
10.5
  Governing Law     26  
10.6
  Entire Agreement     26  
10.7
  Severability     27  
10.8
  Transaction Expenses     27  
10.9
  Arbitration     27  
10.10
  Confidentiality; Publicity     28  
10.11
  Counterparts     29  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 3.2(c)
  Buyer Conflicts
Schedule 3.2(l)
  Buyer Changes
Schedule 5.6
  Additional Lion Shareholders
Schedule 6.9(a)
  Fuel Markets

EXHIBITS

     
Exhibit A
  Definitions and Interpretation
Exhibit 2.4(d)
  Registration Rights Agreement
Exhibit 2.4(e)
  Board Resignation and Release

-i-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT dated as of July 12, 2007 (this “Agreement”),
is by and between TRANSMONTAIGNE INC., a Delaware corporation (“Seller”), and
DELEK US HOLDINGS, INC., a Delaware corporation (“Buyer”). Each of Seller and
Buyer may be referred to herein individually as a “Party,” and collectively as
the “Parties.”
RECITALS
     WHEREAS, Seller is the record and beneficial owner of One Million Five
Hundred and Sixty Thousand (1,560,000) shares of common stock, par value $0.10
per share, (the “Lion Shares”) of Lion Oil Company, an Arkansas corporation
(“Lion Oil”), representing all of the Equity Interest of Lion Oil owned by
Seller;
     WHEREAS, Lion Oil is engaged in the businesses of refining and marketing
petroleum products, operating pipelines and construction (the “Businesses”);
     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Lion Shares in accordance with and pursuant to the terms and
conditions of this Agreement;
     WHEREAS, the Parties desire to make certain representations, warranties,
covenants, and other agreements in connection with the sale and purchase of the
Lion Shares;
     NOW, THEREFORE, in consideration of the premises and the mutual promises
made in this Agreement, and in consideration of the representations, warranties,
and covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, each of the Parties
hereby agrees as follows intending to be legally bound:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Definitions. Unless otherwise expressly provided to the contrary in
this Agreement, capitalized terms used herein shall have the meanings set forth
in Section 1.1 of Exhibit A.
     1.2 Interpretation. Unless otherwise expressly provided to the contrary in
this Agreement, this Agreement shall be interpreted in accordance with the
provisions set forth in Section 1.2 of Exhibit A.
ARTICLE II
PURCHASE AND SALE OF SHARES
     2.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, all of Seller’s right, title, and interest in and to the
Lion Shares, free and clear of any and all Encumbrances, and any and all rights
related to, associated with, or arising with respect to the Lion Shares from and
after the date hereof, including all rights to or for distributions, dividends,
stock dividends, share subdivisions, share reclassifications, recapitalizations,
share exchanges, and similar rights (subject to Section 2.6).
     2.2 Purchase Price.
          (a) In consideration for the sale of the Lion Shares, Buyer agrees
(i) to pay to Seller at the Closing cash in an amount equal to Thirty Million
Dollars ($30,000,000) (the “Cash Payment”) by
Stock Purchase Agreement
Page 1 of 29

 



--------------------------------------------------------------------------------



 



wire transfer of immediately available funds, and (ii) to issue to Seller, in
reliance on the representations, warranties, and covenants of Seller set forth
herein, One Million Nine Hundred Sixteen Thousand Six Hundred Sixty-Seven
(1,916,667) shares of common stock, par value $0.01 per share, of Buyer (the
“Delek Shares,” and collectively with the Cash Payment, the “Purchase Price”).
          (b) (i) Each certificate representing the Delek Shares will be
endorsed with the following legends:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND ARE “RESTRICTED SECURITIES” AS
DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (I) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT OR (II) IN
COMPLIANCE WITH RULE 144 OR (III) OTHERWISE PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE ACT BASED ON AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS SET FORTH IN THAT CERTAIN STOCK PURCHASE AGREEMENT DATED JULY 12,
2007, AS MAY BE AMENDED FROM TIME TO TIME, BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS, HER OR ITS PREDECESSOR IN INTEREST, A COPY OF WHICH
IS ON FILE AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.”
, and any other legends required by applicable securities Laws or the
Registration Rights Agreement.
               (ii) Buyer may instruct its transfer agent not to register the
transfer of the Delek Shares, unless the conditions specified in the foregoing
legends are satisfied.
     2.3 The Closing. Unless this Agreement shall have been earlier terminated
pursuant to Article IX, the closing of the Contemplated Transactions (the
“Closing”) shall take place at the offices of Fulbright & Jaworski L.L.P.
located at 1301 McKinney, Suite 5100, Houston, Texas 77010, commencing at
10:00 a.m. Central Time no later than the second (2nd) Business Day following
the satisfaction or waiver of all of the conditions set forth in Sections 7.1
and 7.2 to the obligations of the Parties to consummate the Contemplated
Transactions (other than conditions with respect to actions each Party will take
at the Closing itself), or such other date or location as Buyer and Seller may
mutually determine (the “Closing Date”).
     2.4 Deliveries of Seller. At the Closing, Seller will deliver, or cause to
be delivered to Buyer:
          (a) Lion Share Certificates. Original certificates representing the
Lion Shares, duly endorsed in blank or accompanied by stock transfer powers duly
executed in blank or other appropriate transfer instruments;
          (b) Officer’s Certificate. An officer’s certificate, effective as of
the Closing Date and duly executed by Seller, certifying as to the fulfillment
of each condition specified in Sections 7.1(a) and 7.1(b);
Stock Purchase Agreement
Page 2 of 29

 



--------------------------------------------------------------------------------



 



          (c) Instruments of Transfer. Such other instruments of assignment and
transfer as shall be necessary to transfer to Buyer all of Seller’s right,
title, and interest in and to the Lion Shares, each effective as of the Closing
Date and duly executed by Seller;
          (d) Registration Rights Agreement. A Registration Rights Agreement
substantially in the form of Exhibit 2.4(d) (the “Registration Rights
Agreement”), effective as of the Closing Date and duly executed by Seller;
          (e) Board Resignations. The resignation and release, effective as of
the Closing Date, of each of Randall J. Larson and Javed Ahmed from the Board of
Directors of Lion Oil and, to the extent applicable, its Subsidiaries,
substantially in the form of Exhibit 2.4(e);
          (f) FIRPTA Affidavit. An affidavit as described in Section 1445(b)(2)
of the Code in customary form; and
          (g) Miscellaneous. Such other documents and instruments as may be
reasonably necessary to consummate the Contemplated Transactions.
     2.5 Deliveries of Buyer. At the Closing (unless otherwise indicated below),
Buyer will deliver, or cause to be delivered to Seller:
          (a) Cash Consideration. The Cash Payment;
          (b) Delek Share Certificates. Within three (3) Business Days after the
Closing Date, Buyer shall cause its transfer agent to deliver to Seller
certificates, dated as of the Closing Date, registered in Seller’s name
representing the aggregate number of the Delek Shares;
          (c) Officer’s Certificate. An officer’s certificate, effective as of
the Closing Date and duly executed by Buyer, certifying as to the fulfillment of
each condition specified in Sections 7.2(a) and 7.2(b);
          (d) Registration Rights Agreement. The Registration Rights Agreement,
effective as of the Closing Date and duly executed by Buyer; and
          (e) Miscellaneous. Such other documents and instruments as may be
reasonably necessary to consummate the Contemplated Transactions.
     2.6 Cash Dividends. Notwithstanding the provisions of Section 2.1 to the
contrary, in the event Lion Oil declares cash dividends to holders of record of
Lion Common Stock after the date hereof but prior to the Closing Date (the
“Interim Period Cash Dividends”), then Seller shall be entitled to receive and
retain the Interim Period Cash Dividends that are paid or become payable on the
Lion Shares with respect to any such declaration to the extent the total Interim
Period Cash Dividends that are paid or become payable by Lion Oil to all holders
of Lion Common Stock are, in the aggregate, equal to or less than Ten Million
Dollars ($10,000,000). In the event the Closing occurs, Buyer shall have the
right to receive, without additional consideration, all Interim Period Cash
Dividends that are paid or become payable on the Lion Shares to the extent the
total Interim Period Cash Dividends that are paid or become payable by Lion Oil
to all holders of Lion Common Stock are, in the aggregate, greater than Ten
Million Dollars ($10,000,000). At the Closing, Buyer shall receive a credit
against the payment of the Cash Payment to the extent of any Interim Period Cash
Dividends attributable to the Lion Shares that are to accrue to the benefit of
Buyer pursuant to this Section 2.6 and are actually paid to Seller prior to the
Closing. Notwithstanding any provision in this Agreement to the contrary, Seller
shall be entitled to
Stock Purchase Agreement
Page 3 of 29

 



--------------------------------------------------------------------------------



 



receive and retain all cash dividends declared by the Board of Directors of Lion
Oil with respect to the Lion Shares prior to or on the date of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
CONCERNING THE CONTEMPLATED TRANSACTIONS
     3.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that the statements contained in this Section 3.1 are correct
and complete as of the date of this Agreement, and will be correct and complete
as of the Closing Date as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.1 (except
to the extent that any such representation or warranty speaks to an earlier
date):
          (a) Organization of Seller. Seller is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware.
Seller is duly qualified to conduct its business as a foreign entity and is in
good standing under the Laws of each jurisdiction where such qualification is
required. Seller has the requisite corporate power and authority necessary to
own, lease, or operate its properties and assets and carry on its business as
presently conducted.
          (b) Authorization of Transaction. Seller has the requisite corporate
power and authority to execute and deliver this Agreement and the other
documents contemplated hereby to which Seller is a party, to perform its
obligations hereunder and thereunder, and to consummate the Contemplated
Transactions. Seller has taken all corporate actions necessary to authorize the
execution and delivery of this Agreement and the other documents contemplated
hereby to which Seller is a party, the performance of Seller’s obligations
hereunder and thereunder, and the consummation of the Contemplated Transactions.
This Agreement and the other documents contemplated hereby to which Seller is a
party have been duly authorized, approved, executed, and delivered by Seller.
This Agreement constitutes, and as of the Closing the other Contracts required
to be executed and delivered by Seller at the Closing will each constitute a
valid and legally binding obligation of Seller and, assuming the due
authorization, execution, and delivery thereof by the other parties hereto and
thereto, Enforceable against Seller in accordance with its terms and conditions
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium, or similar Laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at Law).
          (c) Noncontravention. Neither the execution and delivery by Seller of
this Agreement or any other documents contemplated hereby to which Seller is a
party, nor the performance by Seller of its obligations hereunder or thereunder,
nor the consummation by Seller of the Contemplated Transactions, will
(i) violate any provision of the Organizational Documents of Seller or any
Permit, Law, Order, or other restriction of any Governmental Authority to which
Seller or its assets is subject or bound, (ii) conflict with, result in a Breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any Contract to which Seller is a party or by which Seller or its
assets is subject or bound, (iii) provide any party other than Buyer with the
right to exercise any right of first refusal to purchase or other right to
purchase the Lion Shares, or (iv) require Seller to give any notice to, make any
filing with, or obtain any Consent of any third party or Governmental Authority,
except (A) applicable notices, filings, Consents, as may be required under the
HSR Act to be made by any Party or its Affiliates (including any Consents of the
FTC and DOJ), and (B) any filings with the SEC required to be made by any Party
or its Affiliates, in each case except as would not, individually or in the
aggregate, materially adversely affect the ability of Seller to consummate the
Contemplated Transactions or perform its obligations under this Agreement.
Stock Purchase Agreement
Page 4 of 29

 



--------------------------------------------------------------------------------



 



          (d) Broker Fees. Neither Seller nor any of its Affiliates has any
liability or obligation to pay any fees, commissions, or other compensations to
any broker, finder, or agent retained by Seller or its Affiliates with respect
to the Contemplated Transactions for which Buyer or its Affiliates could become
liable or obligated, directly or indirectly.
          (e) Litigation. There is no Claim, Proceeding or Order pending or, to
the Knowledge of Seller, threatened against Seller or to which Seller is
otherwise a party relating to this Agreement, the Contemplated Transactions, or
the Lion Shares.
          (f) Ownership of the Lion Shares. Seller is the sole record and
beneficial owner of the Lion Shares and owns the Lion Shares free and clear of
all Encumbrances and restrictions on transfer except for transfer restrictions
created under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities Laws. To Seller’s Knowledge, the Lion Shares represent 18.815%
of all of the issued and outstanding shares of capital stock of Lion Oil
computed on a fully diluted basis as of January 5, 2007 (assuming no exercise by
Ergon, Inc. of its right to acquire additional capital stock of Lion Oil upon
termination of the Ergon Management Agreement). To Seller’s Knowledge, there has
not been any change (either an increase or decrease) in the number of issued and
outstanding shares of capital stock of Lion Oil since January 5, 2007. Neither
Seller nor any of its Affiliates has entered into any Commitments with respect
to the Lion Shares or is a party to (i) any Contract (other than this Agreement)
that requires (or could require pursuant to express provisions) Seller or any of
its Affiliates to Dispose of any of the Lion Shares, or (ii) any voting trust,
proxy, or other agreement or understanding with respect to voting any of the
Lion Shares. Other than the pre-emptive rights set forth in the articles of
incorporation of Lion Oil, neither Seller nor any of its Affiliates owns
directly or indirectly any Equity Interests, rights exercisable or convertible
therefor, or Commitments to acquire Equity Interests in or to Lion Oil other
than the Lion Shares. Seller is not a party to any Contract that restricts the
right to Dispose or Encumber the Lion Shares or any part thereof or interest
therein.
          (g) Securities Matters.
               (i) The Delek Shares, when acquired by Seller at the Closing,
will be acquired for Seller’s own account, for investment purposes and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act, or applicable state securities
Laws. Seller is not a party to any Contract to Dispose or Encumber the Delek
Shares or any part thereof or interest therein, except that all tangible and
intangible assets of Seller (excluding the Lion Shares but including the Delek
Shares) are pledged as security under Seller’s Senior Secured Working Capital
Credit Facility, dated September 1, 2006, as amended from time to time (the
“Seller Credit Facility”).
               (ii) Seller understands that (A) the Delek Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act and have not been qualified under any state securities Laws on
the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration thereunder, and (B) Buyer’s reliance on
such exemptions is predicated on Seller’s representations set forth herein.
Seller understands that the resale of the Delek Shares may be restricted
indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act and registered under any state securities Law or is exempt from
such registration.
               (iii) Seller is an “Accredited Investor” as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act. Seller is able
to bear the economic risk of the acquisition of the Delek Shares pursuant to the
terms of this Agreement, including a complete loss of Seller’s investment in the
Delek Shares.
Stock Purchase Agreement
Page 5 of 29

 



--------------------------------------------------------------------------------



 



               (iv) Seller can bear the economic risk of its investment
(including possible complete loss of such investment) for an indefinite period
of time and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of its acquisition of the
Delek Shares. Seller has not been organized for the purpose of acquiring the
Delek Shares.
               (v) Seller is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares acquired in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the shares of Buyer’s
capital stock, the availability of certain current public information about
Buyer, the resale occurring not less than one (1) year after a party has
purchased and paid for the security to be sold, the sale being effected through
a “broker’s transaction” or in a transaction directly with a “market maker,” and
the number of shares being sold during any three-month period not exceeding
specified limitations. Seller further understands that there is no assurance
that Rule 144 or any exemption from the Securities Act will be available, or if
available, that such exemption will allow Seller to Dispose of any or all of the
Delek Shares in the amounts or at the times Seller might propose.
               (vi) During the negotiation of the Contemplated Transactions,
Seller and its representatives and legal counsel have been afforded access, to
the extent not prohibited by applicable Law, to corporate books, financial
statements, records, Contracts, documents, and other information concerning
Buyer and to Buyer’s offices and facilities, have been afforded an opportunity
to ask such questions of Buyer’s officers, employees, agents, accountants and
representatives concerning Buyer’s business, operations, financial condition,
assets, liabilities and other relevant matters as they have deemed necessary or
desirable, and have been given all such information as has been requested, to
evaluate the merits and risks of the prospective investments in the Delek Shares
contemplated herein.
               (vii) For purposes of state “blue sky” Laws, Seller represents
and warrants that Seller is located in the State of Colorado and that the
decision by Seller to acquire the Delek Shares shall be deemed to occur solely
in the State of Colorado.
               (viii) Other than with respect to the Contemplated Transactions,
since May 1, 2007, neither Seller nor Morgan Stanley Capital Group Inc. (“MSCG”)
has directly or indirectly, effected or agreed to effect any Short Sales
involving the Delek Common Stock.
          (h) Letters of Credit. Seller has no outstanding irrevocable letters
of credit for the benefit of Lion Oil, whether made pursuant to the terms of
that certain Lion Oil 1989 Stock Rights Offering Plan or otherwise. To the
extent Seller had previously provided any such letters of credit, Seller has
been released in full from any such obligations.
     3.2 Representations and Warranties of Buyer. Buyer represents and warrants
to Seller that the statements contained in this Section 3.2 are correct and
complete as of the date of this Agreement, and will be correct and complete as
of the Closing Date as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.2 (except
to the extent that any such representation or warranty speaks to an earlier
date):
          (a) Organization of Buyer. Buyer is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware.
Buyer is duly qualified to conduct its business as a foreign entity and is in
good standing under the Laws of each jurisdiction where such qualification is
required. Buyer has the requisite corporate power and authority necessary to
own, lease, or operate its properties and assets and carry on its business as
presently conducted.
          (b) Authorization of Transaction. Buyer has the requisite corporate
power and authority to execute and deliver this Agreement and the other
documents contemplated hereby to which
Stock Purchase Agreement
Page 6 of 29

 



--------------------------------------------------------------------------------



 



Buyer is a party, to perform its obligations hereunder and thereunder, and to
consummate the Contemplated Transactions. Buyer has taken all corporate actions
necessary to authorize the execution and delivery of this Agreement and the
other documents contemplated hereby to which Buyer is a party, the performance
of Buyer’s obligations hereunder and thereunder, and the consummation of the
Contemplated Transactions. This Agreement and the other documents contemplated
hereby to which Buyer is a party have been duly authorized, approved, executed,
and delivered by Buyer. This Agreement constitutes and, as of the Closing, the
other Contracts required to be executed and delivered by Buyer at the Closing
will each constitute a valid and legally binding obligation of Buyer and,
assuming the due authorization, execution, and delivery thereof by the other
parties hereto and thereto, Enforceable against Buyer in accordance with its
terms and conditions subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at Law).
          (c) Noncontravention. Except as set forth on Schedule 3.2(c), neither
the execution and delivery by Buyer of this Agreement or any other documents
contemplated hereby to which Buyer is a party, nor the performance by Buyer of
its obligations hereunder or thereunder, nor the consummation by Buyer of the
Contemplated Transactions, will (i) violate any provision of the Organizational
Documents of Buyer or its Subsidiaries or any Permit, Law, Order, or other
restriction of any Governmental Authority to which Buyer or its Subsidiaries or
their assets are subject or bound, (ii) conflict with, result in a Breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any Contract to which Buyer or its Subsidiaries is a party or by which
Buyer or its Subsidiaries or their assets are subject or bound, (iii) provide
any party other than Seller with the right to exercise any right of first
refusal to purchase or other right to purchase the Delek Shares, or (iv) require
Buyer or its Subsidiaries to give any notice to, make any filing with, or obtain
any Consent of any third party or Governmental Authority, except (A) applicable
notices, filings, Consents, as may be required under the HSR Act (including any
Consents of the FTC and DOJ), and (B) any filings with the SEC required to be
made, in each case except as would not, individually or in the aggregate,
materially adversely affect the ability of Buyer to consummate the Contemplated
Transactions or perform its obligations under this Agreement.
          (d) Broker Fees. Neither Buyer nor any of its Affiliates has any
liability or obligation to pay any fees, commissions, or other compensations to
any broker, finder, or agent retained by Buyer or its Affiliates with respect to
the Contemplated Transactions for which Seller or its Affiliates could become
liable or obligated, directly or indirectly.
          (e) Litigation. There is no Claim, Proceeding or Order pending or, to
the Knowledge of Buyer, threatened against Buyer or its Subsidiaries, or to
which Buyer or its Subsidiaries is otherwise a party relating to this Agreement,
the Contemplated Transactions, or the Delek Shares.
          (f) Delek Shares. Buyer has taken all corporate action necessary to
authorize the issuance and delivery of the Delek Shares. The Delek Shares when
issued and paid for in accordance with the provisions of this Agreement will be
validly issued, fully paid, and nonassessable, free and clear of all
Encumbrances (except for restrictions on transfer set forth herein or imposed by
applicable federal or state securities Laws or this Agreement) and, assuming the
accuracy of Seller’s representations and warranties set forth in Section 3.1(g),
issued in compliance with all applicable federal and state securities Laws.
Except for those rights set forth in the Registration Rights Agreement, none of
the Delek Shares issued pursuant to this Agreement will, upon issuance, be
subject to any preemptive rights, rights of first refusal, or other rights to
purchase the Delek Shares (whether in favor of Buyer or any other Person)
pursuant to any Contract or Commitment of Buyer.
Stock Purchase Agreement
Page 7 of 29

 



--------------------------------------------------------------------------------



 



          (g) Delek Capitalization. The authorized capital stock of Buyer
consists solely of 110,000,000 shares of common stock, par value $0.01 per share
(the “Delek Common Stock”), of which 51,271,456 shares were issued and
outstanding as of July 9, 2007, and 10,000,000 shares of preferred stock, par
value $0.01 per share, of which no shares are issued and outstanding as of the
date hereof. All shares of Delek Common Stock that are issued and outstanding,
have been validly issued and fully paid and are non-assessable and were issued
in accordance with the registration or qualification provisions of the
Securities Act and any relevant state securities Laws, or pursuant to valid
exemptions therefrom. Except as disclosed in the SEC Filings, as of the date
hereof and as of the Closing Date: (i) there are no outstanding options,
warrants, convertible securities, calls, rights, preemptive rights, agreements,
arrangements or other Commitments of any character obligating Buyer or its
Subsidiaries (A) to issue, deliver or sell, or cause to be issued, delivered or
sold, additional shares of capital stock of Buyer or its Subsidiaries or any
securities or obligations convertible into or exchangeable for such shares, or
(B) to grant, extend or enter into any such option, warrant, convertible
security, call, right, preemptive right, agreement, arrangement or other
Commitments, (ii) no options, warrants, rights (including conversion or
preemptive rights), or other Commitments exist with respect to the Equity
Interests of Buyer or its Subsidiaries, except as may be contained in this
Agreement, (iii) there are no Contracts with respect to (or which affects) the
voting, giving of written Consents with respect to the voting, transfer,
conversion, issuance, or registration, of the Equity Interests of Buyer or its
Subsidiaries, and (iv) there are no outstanding obligations of Buyer or its
Subsidiaries to redeem, repurchase, or otherwise acquire any of its Equity
Interests. No stock plan, stock purchase, stock option or other agreement or
understanding between Buyer or its Subsidiaries and any holder of any Equity
Interests of Buyer or its Subsidiaries, or rights exercisable or convertible
therefor, provides for acceleration or other changes in the vesting provisions
or other terms of such agreement or understanding, including adjustments to or
resets of the exercise price of any outstanding security of Buyer or its
Subsidiaries, as the result of the consummation of the Contemplated
Transactions.
          (h) Financial Statements. The financial statements of Buyer and its
Subsidiaries included in each SEC Filing (collectively, the “Delek Financial
Statements”): (i) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby (except as may be
otherwise indicated in such financial statements or the notes thereto or, in the
case of unaudited interim statements, to the extent they may exclude footnotes
or may be condensed or summary statements), (ii) fairly present in all material
respects the consolidated financial position and results of operations of Buyer
and its Subsidiaries as of the dates and for the periods indicated (subject, in
the case of unaudited statements, to normal year-end audit adjustments), and
(iii) are consistent with the books and records of Buyer and its Subsidiaries.
          (i) SEC Filings and Exchange Listing Compliance. Each SEC Filing, when
filed by Buyer with the SEC, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
of 2002, as applicable, and the rules and regulations of the SEC thereunder
applicable to the SEC Filings. None of the SEC Filings (including any Delek
Financial Statements or schedules included or incorporated by reference therein)
contained, as of the respective dates thereof, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made. Buyer filed in a timely manner all
documents that Buyer was required to file under the Exchange Act during the
twelve (12) months preceding the date of this Agreement. If the Delek Shares
were issued and outstanding on the date hereof, Buyer would meet the registrant
requirements and paragraph 3 of the transaction requirements of Form S-3 under
the Securities Act to register the resale of the Delek Shares in a secondary
offering. As of the date hereof, Buyer is in compliance in all material respects
with the listing requirements of the New York Stock Exchange and Buyer has not
received written notice from the New York Stock Exchange regarding any failure
to so comply.
Stock Purchase Agreement
Page 8 of 29

 



--------------------------------------------------------------------------------



 



          (j) Securities Matters.
               (i) The Lion Shares, when acquired by Buyer at the Closing, will
be acquired for Buyer’s own account, for investment purposes and not with a view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act, or applicable state securities
Laws.
               (ii) Buyer understands that (A) the Lion Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act and have not been qualified under any state securities Laws on
the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration thereunder, and (B) Seller’s reliance on
such exemptions is predicated on Buyer’s representations set forth herein. Buyer
understands that the resale of the Lion Shares may be restricted indefinitely,
unless a subsequent disposition thereof is registered under the Securities Act
and registered under any state securities Law or is exempt from such
registration.
               (iii) Buyer is an “Accredited Investor” as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act. Buyer is able
to bear the economic risk of the acquisition of the Lion Shares pursuant to the
terms of this Agreement, including a complete loss of Buyer’s investment in the
Lion Shares.
               (iv) Buyer can bear the economic risk of its investment
(including possible complete loss of such investment) for an indefinite period
of time and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of its acquisition of the
Lion Shares. Buyer has not been organized for the purpose of acquiring the Lion
Shares.
          (k) For purposes of state “blue sky” Laws, Buyer represents and
warrants that Buyer is located in the State of Tennessee and that the decision
by Buyer to acquire the Lion Shares shall be deemed to occur solely in the State
of Tennessee.
          (l) No Material Adverse Change. Except as set forth on Schedule 3.2(l)
or as identified and described in the SEC Filings, since December 31, 2006,
there has not been:
               (i) any change in the consolidated assets, Liabilities, financial
condition or operating results of Buyer or its Subsidiaries from that reflected
in audited Delek Financial Statements for the year ended December 31, 2006,
except for changes in the Ordinary Course of Business or changes which would not
have a Material Adverse Effect;
               (ii) any declaration or payment of any dividend, or any
authorization or payment of any distribution, on any shares of capital stock of
Buyer, or any redemption or repurchase of any securities of Buyer;
               (iii) any pending, or to the Knowledge of Buyer, threatened Claim
or Proceeding, including Claims or Proceedings relating to any Tax or Tax
Return, Environmental Law, or any noncompliance with any applicable Law or
Permit, which would reasonably be expected to have a Material Adverse Effect;
               (iv) any material transaction entered into by Buyer or its
Subsidiaries other than in the Ordinary Course of Business (other than as
contemplated by this Agreement);
               (v) any amendment to the Organizational Documents of Buyer;
Stock Purchase Agreement
Page 9 of 29

 



--------------------------------------------------------------------------------



 



               (vi) any change to any material Contract by which Buyer or its
Subsidiaries is bound or to which any of their respective assets or properties
is subject which would reasonably be expected to have a Material Adverse Effect
but excluding changes made in the Ordinary Course of Business; or
               (vii) any event outside the Ordinary Course of Business that has
had or would reasonably be expected to have a Material Adverse Effect; provided,
that for purposes hereof, any renegotiations and resets of vendor or customer
Contracts for which Buyer is not required to make an SEC Filing shall be deemed
to be within the Ordinary Course of Business.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
CONCERNING LION OIL
     Seller represents and warrants to Buyer that the statements contained in
this Article IV are, to Seller’s Knowledge, correct and complete as of the date
of this Agreement, and will be correct and complete as of the Closing Date as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Article IV (except to the extent that any such
representation or warranty speaks to an earlier date):
     4.1 Organization, Qualification, Company Power. Lion Oil is a corporation
duly organized, validly existing, and in good standing under the Laws of the
State of Arkansas. Lion Oil is duly authorized and qualified to conduct business
as a foreign entity and is in good standing under the Laws of each jurisdiction
where such qualification is required. Lion Oil has full corporate power and
authority to carry on the Businesses in which it is engaged as presently
conducted and to own, lease, and operate the properties owned and used by it.
Neither Lion Oil nor any of its Subsidiaries is in Breach of any provisions of
their respective Organizational Documents and there are no pending or threatened
Proceedings for the dissolution, liquidation, insolvency, or rehabilitation of
Lion Oil or its Subsidiaries.
     4.2 Lion Oil Capitalization. The authorized capital stock of Lion Oil
consists solely of 12,000,000 shares of common stock, par value $0.10 per share
(the “Lion Common Stock”). Prior to the date hereof, Seller has provided to
Buyer a true and correct list of the shareholders of Lion Oil and the amount of
issued and outstanding shares of Lion Common Stock owned of record by each such
shareholder. All shares of Lion Common Stock that are issued and outstanding,
including the Lion Shares, have been validly issued, fully paid, and are
non-assessable and were issued in accordance with the registration or
qualification provisions of the Securities Act and any relevant state securities
Laws, or pursuant to valid exemptions therefrom. As of the date hereof and as of
the Closing Date: (i) there are no outstanding options, warrants, convertible
securities, calls, rights, preemptive rights, agreements, arrangements or other
Commitments of any character (other than the Ergon Management Agreement)
obligating Lion Oil or its Subsidiaries (A) to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares in the capital of Lion Oil or
its Subsidiaries or any securities or obligations convertible into or
exchangeable for such shares or (B) to grant, extend or enter into any such
option, warrant, convertible security, call, right, preemptive right, agreement,
arrangement or other Commitments, (ii) no options, warrants, rights (including
conversion or preemptive rights), or other Commitments exist with respect to the
Equity Interests of Lion Oil or its Subsidiaries, except as may be contained in
this Agreement, (iii) there are no Contracts with respect to (or which affects)
the voting, giving of written consents with respect to the voting, transfer,
conversion, issuance, or registration, of the Equity Interests of Lion Oil or
its Subsidiaries, and (iv) there are no outstanding obligations of Lion Oil or
its Subsidiaries to redeem, repurchase, or otherwise acquire any of their Equity
Interests. No stock plan, stock purchase, stock option or other agreement or
understanding between Lion Oil or its Subsidiaries and any holder of any Equity
Interests of Lion Oil or its Subsidiaries, or rights exercisable or convertible
therefor, provides
Stock Purchase Agreement
Page 10 of 29

 



--------------------------------------------------------------------------------



 



for acceleration or other changes in the vesting provisions or other terms of
such agreement or understanding as the result of the consummation of the
Contemplated Transactions.
     4.3 Noncontravention. Neither the execution or delivery of this Agreement
or any other documents contemplated hereby, nor the performance of the Parties
obligations hereunder or thereunder, nor the consummation of the Contemplated
Transactions, will (i) violate any provision of the Organizational Documents of
Lion Oil or its Subsidiaries or any Permit, Law, Order, or other restriction of
any Governmental Authority to which Lion Oil or its Subsidiaries or their assets
are subject or bound, (ii) conflict with, result in a Breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
Contract to which Lion Oil or its Subsidiaries is a party or by which Lion Oil
or its Subsidiaries or their assets are subject or bound, or (iii) require Lion
Oil or its Subsidiaries to give any notice to, make any filing with, or obtain
any Consent of any third party or Governmental Authority, except (A) applicable
notices, filings, Consents, as may be required under the HSR Act (including any
Consents of the FTC and DOJ), (B) any filings with the SEC required to be made,
and (C) such Consents as are required under the Organizational Documents of Lion
Oil in connection with the consummation of the Contemplated Transactions, if
any, all of which have been obtained as of the date hereof, including the waiver
or termination of any rights of first refusal in respect of the Contemplated
Transactions, in each case except as would not, individually or in the
aggregate, have a Material Adverse Effect.
     4.4 Lion Oil Directors. Prior to the date hereof, Seller has provided to
Buyer a true and complete list of the members of the Board of Directors of Lion
Oil.
     4.5 Financial Statements.
          (a) Prior to the date hereof, Seller has provided to Buyer true and
complete copies of the following financial statements (collectively, the “Lion
Financial Statements”):
               (i) The audited consolidated balance sheet and statements of
income and cash flow of Lion Oil and its Subsidiaries as of and for the fiscal
years ended April 30, 2006, 2005, and 2004; and
               (ii) The unaudited consolidating balance sheet and statements of
income and consolidated cash flows of Lion Oil and its Subsidiaries as of
March 31, 2007 and the eleven (11) month period then ended (such date, the
“Balance Sheet Date”).
          (b) The Lion Financial Statements: (i) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby (except as may be otherwise indicated in such financial
statements or the notes thereto or, in the case of unaudited interim statements,
to the extent they may exclude footnotes or may be condensed or summary
statements), (ii) fairly present in all material respects the consolidated
financial position and results of operations of Lion Oil and its Subsidiaries as
of the dates and for the periods indicated (subject, in the case of unaudited
statements, to normal year-end audit adjustments), and (iii) are consistent with
the books and records of Lion Oil and its Subsidiaries.
     4.6 Subsequent Events. Since the Balance Sheet Date, (i) there has been no
Material Adverse Effect or any changes, events, occurrences, or circumstances
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on Lion Oil and its Subsidiaries taken as a whole, and
(ii) Lion Oil and its Subsidiaries have conducted their business only in, and
have not engaged in any transaction other than in accordance with, the Ordinary
Course of Business.
Stock Purchase Agreement
Page 11 of 29

 



--------------------------------------------------------------------------------



 



     4.7 Legal Compliance. Lion Oil and its Subsidiaries have complied in all
material respects with all applicable Laws, and no Proceeding is pending or
threatened against Lion Oil or its Subsidiaries that (i) would reasonably be
expected to have a Material Adverse Effect, or (ii) challenges or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions. Neither Lion Oil nor its Subsidiaries have
received any notice of or been charged with any material violation of any Laws.
Neither Lion Oil nor its Subsidiaries are under investigation with respect to
any material violation of any Laws and there are no facts or circumstances which
could form the basis for any such material violation.
     4.8 Capital Budget. Prior to the date hereof, Seller has provided to Buyer
true and complete copies of the five (5) year capital budget of Lion Oil and its
Subsidiaries from May 1, 2007 through April 30, 2012 as prepared by the
management of Lion Oil and presented to the Board of Directors of Lion Oil.
     4.9 Litigation. There are no Proceedings pending or threatened against Lion
Oil or its Subsidiaries by or before any Governmental Authority that (a) relate
to the Equity Interests or business of Lion Oil or its Subsidiaries except for
Proceedings that would not reasonably be expected to have a Material Adverse
Effect, or (b) would reasonably be expected to prohibit the consummation of the
Contemplated Transactions, nor is there any reasonable basis for any such
Proceeding. Neither Lion Oil nor its Subsidiaries are subject to any outstanding
Order that would reasonably be expected to prohibit the consummation of the
Contemplated Transactions or any settlement agreement or stipulation under which
obligations of Lion Oil or its Subsidiaries remain outstanding.
     4.10 Environmental Matters.
          (a) Lion Oil and its Subsidiaries are in compliance with all
applicable federal, state, and local Laws (including common law) relating to the
protection of the environment as in effect and interpreted on or before the date
of this Agreement, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. section 9601, et
seq. (“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended,
42 U.S.C. section 6901, et seq., the Clean Air Act, as amended, 42 U.S.C.
section 7401, et seq., the Federal Water Pollution Control Act, as amended, 33
U.S.C. section 1251, et seq., and the Oil Pollution Act of 1990, 33 U.S.C.
section 2701, et seq. (collectively, the “Environmental Laws” and each
individually an “Environmental Law”), except for such instances of noncompliance
that would not reasonably be expected to have a Material Adverse Effect.
          (b) Lion Oil and its Subsidiaries have obtained all Permits, licenses,
franchises, authorities, and Consents, and has made all filings and maintained
all material information, documentation, and records, as necessary under
applicable Environmental Laws for operating their respective assets and
businesses as presently conducted, and all such Permits, licenses, franchises,
authorities, Consents, and filings remain in full force and effect, except for
such matters that would not reasonably be expected to have a Material Adverse
Effect.
          (c) Except as would not reasonably be expected to have a Material
Adverse Effect, (i) there are no pending or threatened Claims or Proceedings
against Lion Oil or its Subsidiaries, and (ii) neither Lion Oil nor its
Subsidiaries is subject to any outstanding Order under any Environmental Laws.
          (d) None of the real property presently or formerly owned or operated
by Lion Oil or its Subsidiaries is listed on the National Priorities List or any
similar state list of sites requiring remedial action.
Stock Purchase Agreement
Page 12 of 29

 



--------------------------------------------------------------------------------



 



          (e) Seller has not received and neither Lion Oil nor its Subsidiaries
have received, any written notice that Lion Oil or its Subsidiaries have or may
be a potentially responsible party under CERCLA or any analogous state Law in
connection with any site actually or allegedly containing or used for the
treatment, storage or disposal of Hazardous Substances.
Seller makes no representation or warranty relating to any Environmental Law
except as expressly set forth in this Section 4.10.
     4.11 Permits. (i) Lion Oil and its Subsidiaries own or hold all Permits
that are necessary or required for the conduct of the business and operations of
Lion Oil and its Subsidiaries as presently conducted and each such Permit is in
full force and effect, (ii) Lion Oil and its Subsidiaries are in material
compliance with all of their obligations with respect to each such Permit, have
not received any notice of or been charged with a material violation of any such
Permit and are not under investigation with respect to a material violation of
any such Permit, and there are no facts or circumstances which could form the
basis for any such violation, (iii) No event has occurred that forms the basis
for, or upon the giving of notice or the lapse of time or otherwise would form
the basis for, revocation or termination of any such Permit, and (iv) None of
such Permits will be impaired or in any way affected by the consummation of the
Contemplated Transactions.
     4.12 Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Seller with respect to Lion Oil or its Subsidiaries.
ARTICLE V
PRE-CLOSING COVENANTS
     The Parties agree as follows with respect to the period between the
execution of this Agreement and the earlier to occur of the Closing or the
Termination Date:
     5.1 Satisfaction of Conditions Precedent. Each Party will use all
Commercially Reasonable Efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper, or advisable under
applicable Law or otherwise in order to consummate and make effective the
Contemplated Transactions and comply with all of the terms of this Agreement,
including the satisfaction of the conditions precedent set forth in Article VII.
     5.2 Notices and Consents.
          (a) As promptly as practicable following the date hereof, the Parties
will give any notices to, make any filings with, and use all Commercially
Reasonable Efforts to obtain any Consents of third parties and Governmental
Authorities necessary or advisable in connection with the consummation of the
Contemplated Transactions. Subject to any applicable Law, the Parties shall
cooperate with each other in exchanging information and assistance in connection
with obtaining any Consents of third parties and Governmental Authorities,
provided, that Buyer shall not be required to Dispose of any assets or be
required to refrain from doing business in particular jurisdictions if required
by any Governmental Authority as a condition to the granting of any
authorization necessary for the consummation of the Contemplated Transactions or
as may be required to avoid, lift, vacate, or reverse any legislative,
administrative, or judicial action that would otherwise cause any closing
condition not to be satisfied.
          (b) Buyer and Seller shall each give prompt notice to the other of the
receipt of any written notice or other written communication from (i) any Person
alleging that the consent of such Person is or may be required in connection
with the Contemplated Transactions, (ii) any Governmental Authority in
connection with the Contemplated Transactions, (iii) any Governmental Authority
or other Person regarding the initiation or threat of initiation of any Claims
or Proceedings against, relating to, or
Stock Purchase Agreement
Page 13 of 29

 



--------------------------------------------------------------------------------



 



involving or otherwise affecting Buyer or Seller that relate to the consummation
of the Contemplated Transactions, and (iv) any Person regarding the occurrence
or nonoccurrence of any event the occurrence or nonoccurrence of which would be
reasonably likely to (A) cause any condition to the obligations of the other
Party to consummate the Contemplated Transactions not to be satisfied, (B) cause
a breach of the representations, warranties or covenants of such Party under
this Agreement, or (C) delay or impede the ability of Buyer or Seller,
respectively, to consummate the Contemplated Transactions or to fulfill their
respective obligations set forth herein.
          (c) Buyer and Seller each agree to cooperate and to use all
Commercially Reasonable Efforts to vigorously contest and to resist any action,
including legislative, administrative or judicial action, and to have vacated,
lifted, reversed or overturned any Order (whether temporary, preliminary or
permanent) of any court or other Governmental Authority that is in effect and
that restricts, prevents or prohibits the consummation of the Contemplated
Transactions, including the vigorous pursuit of all available avenues of
administrative and judicial appeal and all available legislative action.
     5.3 HSR Act. Without limiting the generality of Section 5.2, each Party
shall cooperate fully with the other Party (a) to cause to be filed as promptly
as practicable, but no later than ten (10) Business Days following the date
hereof, with the FTC and the DOJ the notification and report forms to the extent
required under the HSR Act in connection with the Contemplated Transactions,
(b) to seek early termination of the applicable waiting period thereunder, and
(c) to file or provide, as promptly as practicable, any supplemental information
that may be reasonably requested by the FTC or DOJ in connection with such
filings or make any further filings pursuant thereto that may be necessary. Any
such notification and report form and supplemental information will be in
substantial compliance with the requirements of the HSR Act. To the extent both
Parties are required to make filings, the Parties shall coordinate their
respective initial filings so that such filings are made simultaneously. Each
Party shall keep the other Party fully advised with respect to any requests from
or communications with the FTC or DOJ and shall consult with the other Party
with respect to all filings and responses thereto. Buyer shall pay all HSR
filing fees but Seller shall reimburse Buyer for fifty percent (50%) of such HSR
filing fees to be payable at the Closing.
     5.4 Amendment of Schedules. Each Party agrees that, with respect to the
representations and warranties of such Party contained in this Agreement, such
Party shall have the continuing obligation until the Closing to supplement or
amend the Schedules applicable to that Party with respect to any matter
hereafter arising or discovered which, if existing or known at the date of this
Agreement, would have been required to be set forth or described in the
Schedules. For the purposes of determining whether the conditions set forth in
Article VII hereof have been fulfilled, the Schedules shall be deemed to include
only such information contained therein on the date of this Agreement and shall
be deemed to exclude all information contained in any supplement or amendment to
the Schedules.
     5.5 Notice of Developments. Seller will give prompt written notice to Buyer
of any development occurring after the date of this Agreement which causes or
reasonably could be expected to (a) cause any of the representations and
warranties in Section 3.1 or Article IV to be inaccurate as of the date of this
Agreement or the Closing Date, (b) cause any failure on the part of Seller to
comply with or satisfy any covenant, condition or agreement to be satisfied, (c)
result in the institution of or threat of institution of any Proceeding against
Seller or, to Seller’s Knowledge, Lion Oil or its Subsidiaries, or (d) to
Seller’s Knowledge, cause or result in a Material Adverse Effect on Lion Oil and
its Subsidiaries taken as a whole. Buyer will give prompt written notice to
Seller of any development occurring after the date of this Agreement which
causes or reasonably could be expected to (i) cause any of the representations
and warranties in Section 3.2 to be inaccurate as of the date of this Agreement
or the Closing Date, (ii) cause any failure on its part to comply with or
satisfy any covenant, condition or agreement to be satisfied, or (iii) result in
the institution of or threat of institution of any Proceeding against Buyer.
Stock Purchase Agreement
Page 14 of 29

 



--------------------------------------------------------------------------------



 



     5.6 Additional Lion Shares. Seller shall contact the shareholders of Lion
Oil set forth on Schedule 5.6 to inquire whether such shareholders would be
willing to sell to Buyer, on or before the Closing, such number of additional
shares of capital stock of Lion Oil that, when combined with the purchase of the
Lion Shares, represent, to Seller’s Knowledge, at least twenty five percent
(25%) of the issued and outstanding shares of Lion Common Stock.
     5.7 Additional Lion Information. Seller will promptly provide to Buyer
copies of all written reports, correspondence, and any other information or
communication received by Seller (including information received by Randall J.
Larson and Javed Ahmed) from or on behalf of Lion Oil or its Subsidiaries
including the audited consolidated balance sheet and statements of income and
cash flow of Lion Oil and its Subsidiaries as of and for the fiscal year ended
April 30, 2007; provided, that Seller is not prohibited from disclosing such
information by any legal, Contractual (to the extent existing as of the date
hereof), or fiduciary obligation.
ARTICLE VI
POST-CLOSING COVENANTS
     The Parties agree as follows with respect to the period following the
Closing Date:
     6.1 General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each Party
will take such further action (including the execution and delivery of such
further instruments, notices, and documents) not inconsistent with this
Agreement as the other Party reasonably may reasonably request, all at the sole
cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Article VIII).
     6.2 Litigation Support. So long as either Party actively is contesting or
defending against any Proceeding in connection with (a) the Contemplated
Transactions, or (b) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction attributable to the period prior to the Closing Date involving
Lion Oil, the other Party will cooperate with such Party and such Party’s
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Article VIII).
     6.3 Delivery and Retention of Records. Within sixty (60) days after the
Closing Date upon Buyer’s request, Seller will deliver, or cause to be
delivered, to Buyer all originals (or to the extent not available, copies) of
Contracts, documents, books, files, records, information, and data (including
all Tax Returns and related workpapers and electronic data to the extent
transferable) relating exclusively to Lion Oil that are in the possession or
control of Seller or its Affiliates (the “Records”). Seller shall be entitled to
make and retain copies of Records at Seller’s expense.
     6.4 Transfer Restrictions on Delek Shares. Notwithstanding any provision of
this Agreement or the Registration Rights Agreement to the contrary, except for
Permitted Transfers and a Disposition the Delek Shares pursuant to the Seller
Credit Facility, Seller shall not Dispose of all or any portion of or interest
in the Delek Shares prior to the first (1st) anniversary of the Closing Date
without the prior written consent of Buyer, which may be granted or withheld in
Buyer’s sole discretion. Any attempted Disposition of all or any portion of or
interest in the Delek Shares in Breach of the preceding sentence shall be, and
is hereby declared, null and void ab initio. Notwithstanding the foregoing,
Seller may transfer all or any part of the Delek Shares (which transfer shall
not release or discharge Seller from any of its Liabilities) if such transfer is
(i) to a Subsidiary of Seller provided Seller retains its ownership interest in
such Subsidiary, (ii) to an Affiliate of Seller (other than a Subsidiary of
Seller) provided such
Stock Purchase Agreement
Page 15 of 29

 



--------------------------------------------------------------------------------



 



transfer shall NOT be with the intent of or as part of a transaction or a series
of related transactions to transfer, assign, merge or exchange such Affiliate to
or with a Person that is not an Affiliate of Seller or (iii) to a transferee or
assignee in conjunction with a transfer or assignment of all or substantially
all of Seller’s assets to such transferee or assignee, provided all such
transfers or assignments shall be in accordance with applicable federal and
state securities Laws (each a “Permitted Transfer” and each such transferee or
assignee a “Permitted Transferee”). Each Permitted Transferee shall execute and
deliver such documents and instruments reasonably requested by Buyer to evidence
the assignment and assumption of all of Seller’s Liabilities pursuant to this
Agreement (including the continuing obligations of this Section 6.4) and all
other Contracts executed and delivered by Seller pursuant to this Agreement.
     6.5 Short Sales. Prior to the earliest to occur of (i) the termination of
this Agreement, (ii) the effective date of a registration statement covering the
resale of the Delek Shares or (iii) the date such registration statement was
required to have been declared effective following the request of the holders of
the registration rights in accordance with the terms of the Registration Rights
Agreement, neither Seller nor MSCG shall engage, directly or indirectly, in any
Short Sales involving Buyer’s securities.
     6.6 Securities Listing. Until the earlier of (i) the third (3rd)
anniversary of the Closing Date, (ii) such time as Seller owns less than
twenty-five percent (25%) of the aggregate number of Delek Shares issued to
Seller pursuant to this Agreement (after giving effect to any stock splits,
recapitalizations, reorganizations or similar events), or (iii) such time as
Seller or any Permitted Transferee Disposes of all or any portion of or interest
in the Delek Shares in breach of Section 6.4, Buyer shall use all Commercially
Reasonable Efforts to maintain the listing or authorization for quotation of the
Delek Common Stock on the New York Stock Exchange or another national securities
exchange. The obligation of the preceding sentence shall automatically terminate
in the event a majority of the issued and outstanding Delek Common Stock are
Disposed of in a single transaction or a series of related transactions.
     6.7 Taxes. Seller shall be responsible for all income Taxes that relate to
or arise from Seller’s sale of the Lion Shares.
     6.8 Additional Payments to Seller.
          (a) Sale of Lion Shares.
               (i) In the event that, on or prior to the third (3rd) anniversary
of the Closing Date, Buyer Disposes of all or any portion of the Lion Shares
through one or more Direct Sales, then Buyer shall pay to Seller an amount (the
“Resale Fee”) equal to the difference between the Buyer Net Proceeds (computed
on a per share basis) actually received by Buyer with respect to any such Direct
Sale and the purchase price per share received by Seller for the Lion Shares at
Closing pursuant to this Agreement ($48.72) (as appropriately adjusted for any
stock dividends, combinations, splits, recapitalizations or the like with
respect to the Lion Common Stock); provided, however, that in no event shall the
aggregate Resale Fee paid by Buyer to Seller pursuant to this Section 6.8(a)(i)
for all such Direct Sales exceed Twenty-One Million Five Hundred Thousand
Dollars ($21,500,000). For the avoidance of doubt, the provisions of this
Section 6.8(a)(i) shall include and be effective with respect to the Disposition
by Buyer of any other Equity Interests of Lion Oil or any Commitments related to
Equity Interests of Lion Oil, up to a total of 1,560,000 shares of Lion Common
Stock (as appropriately adjusted for any stock dividends, combinations, splits,
recapitalizations or the like with respect to the Lion Common Stock).
               (ii) If any consideration received by Buyer upon a Direct Sale of
the Lion Shares is other than cash, the value of such non-cash consideration
shall be deemed to be its fair market value determined as follows:
Stock Purchase Agreement
Page 16 of 29

 



--------------------------------------------------------------------------------



 



          (A) Securities not subject to restrictions on free marketability will
be valued as follows: (1) if traded on a securities exchange or through the
Nasdaq Market, the value will be deemed to be the average of the closing prices
of the securities on such exchange or market over the thirty (30) day period
ending on the business day immediately prior to the date of the Direct Sale;
(2) if actively traded over-the-counter, the value will be deemed to be the
average of the closing sale price, or, if there is no sale on a particular date,
the closing bid price, over the thirty (30) day period ending on the business
day immediately prior to date of the Direct Sale; and (3) if there is no active
public market, the value will be the fair market value thereof, as mutually
determined by Buyer and Seller;
          (B) Securities subject to restrictions on free marketability (other
than restrictions arising solely by virtue of a stockholder’s status as an
affiliate or former affiliate) will be valued in such a manner as to make an
appropriate discount from the market value determined pursuant to
Section 6.8(a)(ii)(A) to reflect the approximate fair market value thereof, as
mutually determined by Buyer and Seller;
          (C) Any other asset will be valued at its fair market value as
mutually determined by Buyer and Seller;
          (D) In the event Buyer and Seller do not mutually agree upon the fair
market value of any consideration as contemplated above, such fair market value
shall be determined pursuant to the arbitration provisions of Section 10.9.
          (b) Acquisition of Lion Oil. In the event that, on or prior to the
third (3rd) anniversary of the Closing Date, Buyer or its Affiliates acquire,
through one or more transactions, a majority of the then outstanding Equity
Interests of Lion Oil (computed on a fully diluted basis and after assuming
exercise by Ergon, Inc. of its right to acquire additional capital stock of Lion
Oil upon termination of the Ergon Management Agreement), then Buyer shall pay to
Seller an amount (the “Lion Acquisition Fee”) equal to Fifteen Million Dollars
($15,000,000), without regard to the purchase price paid by Buyer or its
Affiliates for such additional Equity Interests of Lion Oil.
          (c) Payment Credits. Notwithstanding the provisions of
Section 6.8(a)(i) and Section 6.8(b) above,
               (i) to the extent Buyer pays to Seller all or any portion of the
Resale Fee, then such payment(s) shall be credited against and shall reduce on a
dollar-for-dollar basis Buyer’s obligation to pay the Lion Acquisition Fee; and
               (ii) in the event Buyer pays to Seller the Lion Acquisition Fee,
then Buyer shall have no further obligation to Seller for the Resale Fee
pursuant to Section 6.8(a)(i).
          (d) Payment Treatment. Any payment by Buyer to Seller pursuant to this
Section 6.8 shall be treated as an addition to the Purchase Price for Tax
purposes.
     6.9 Fuel Option.
          (a) Seller shall have a one-time right (the “Fuel Option”) to match
the terms of any written proposal(s) (the “Fuel Supplier Proposal(s)”) received
by Buyer prior to March 1, 2008 from bona fide third Persons for the supply of
unbranded gasoline and diesel fuel to Buyer for the markets set forth in
Schedule 6.9(a) (individually, a “Fuel Market” and collectively, the “Fuel
Markets”) that Buyer is otherwise willing to accept.
Stock Purchase Agreement
Page 17 of 29

 



--------------------------------------------------------------------------------



 



          (b) No later than March 1, 2008, Buyer shall provide to Seller, in
writing, a notice (the “Fuel Proposal Notice”) that sets forth the material
terms (the “Fuel Proposal Terms”), segregated by each Fuel Market, of those Fuel
Supplier Proposals that Buyer is otherwise willing to accept (including price,
quantity, length of term and any other material terms, but excluding the
identity of the bona fide third Person fuel suppliers). The Fuel Proposal Notice
shall indicate the extent to which the Fuel Supplier Proposals require Buyer to
accept such terms for multiple Fuel Markets as opposed to Buyer being able to
accept the Fuel Supplier Proposal(s) on a Fuel Market by Fuel Market basis.
          (c) Upon receipt by Seller of the Fuel Proposal Notice, Seller shall
have thirty (30) days from the date of receipt thereof (the “Submission Date”)
to present to Buyer, in writing, the terms, segregated by each Fuel Market and
including price, quantity, length of term and any other material terms, upon
which Seller is willing to supply unbranded gasoline and diesel fuel to Buyer
for each of the Fuel Markets (the “Seller’s Fuel Supply Proposal”).
Notwithstanding the preceding, Buyer shall have the right to supplement the Fuel
Proposal Terms in the event Buyer receives additional or supplemented Fuel
Supplier Proposals for any of the Fuel Markets on or after March 1, 2008, but
prior to the Submission Date and, in such event, the Submission Date shall be
extended by fourteen (14) days from the original date thereof.
          (d) In the event the Seller’s Fuel Supply Proposal for any Fuel Market
contains terms which, in the aggregate, when applied to such Fuel Market (except
for Aggregated Fuel Markets as provided below), are no less favorable to Buyer
than the corresponding Fuel Proposal Terms for such Fuel Market, as determined
by Buyer in its sole discretion reasonably exercised, then Buyer shall notify
Seller in writing of such fact for such Fuel Market (a “Fuel Supply Acceptance
Notice”).
          (e) Notwithstanding the provisions of Section 6.9(d) to the contrary,
the Seller’s Fuel Supply Proposal shall be aggregated by Fuel Markets to the
same extent as the Fuel Proposal Terms are aggregated by Fuel Markets. For the
avoidance of doubt, to the extent the Fuel Proposal Terms require Buyer to
accept such terms for multiple Fuel Markets (collectively, the “Aggregated Fuel
Markets”), as opposed to Buyer being able to accept the Fuel Supplier Proposals
on a Fuel Market by Fuel Market basis, then the Seller’s Fuel Supply Proposal
shall not be made on a Fuel Market by Fuel Market basis, but shall be made on an
aggregated basis for such Aggregated Fuel Markets. In the event the Seller’s
Fuel Supply Proposal for Aggregated Fuel Markets contains terms which, in the
aggregate, when applied to such Aggregated Fuel Markets, are no less favorable
to Buyer than the corresponding Fuel Proposal Terms for such Aggregated Fuel
Markets, as determined by Buyer in its sole discretion reasonably exercised,
then Buyer shall provide Seller with a Fuel Supply Acceptance Notice for such
Aggregated Fuel Markets.
          (f) In the event either (i) Seller fails to submit to Buyer a Seller’s
Fuel Supply Proposal on or before the Submission Date (as extended, if
applicable) or (ii) the Seller’s Fuel Supply Proposal contains terms which are,
in the aggregate, for each respective Fuel Market (unless required to be
aggregated by Aggregated Fuel Markets as provided above), less favorable to
Buyer than those provided in the Fuel Supplier Proposals, as determined by Buyer
in its sole discretion reasonably exercised, then the Parties shall have no
further liability, right or obligation to one another with respect to the Fuel
Option granted hereunder, which shall be deemed null and void.
          (g) For a period of thirty (30) days following Seller’s receipt of the
Fuel Supply Acceptance Notice, the Parties shall enter into good faith
negotiations to negotiate and enter into a definitive fuel supply agreement
pursuant to which Seller would supply unbranded gasoline and diesel fuel for the
Fuel Markets pursuant to the Seller’s Fuel Supply Proposal. In the event the
Parties are unable to agree upon the terms of a definitive agreement with
respect to the Seller’s Fuel Supply Proposal within such time period, unless
extended by mutual written agreement, the Parties shall have no further
Stock Purchase Agreement
Page 18 of 29

 



--------------------------------------------------------------------------------



 



liability, right or obligation to one another with respect to the Fuel Option
granted hereunder, which shall be deemed null and void.
ARTICLE VII
CONDITIONS PRECEDENT
     7.1 Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the Contemplated Transactions and to take any other action required
to be taken by Buyer at the Closing and thereafter is subject to satisfaction,
at or prior to the Closing, of each of the following conditions precedent (any
of which may be waived by Buyer in whole or in part by executing a writing so
stating at or before the Closing):
          (a) Accuracy of Representations and Warranties. The representations
and warranties of Seller set forth in Section 3.1 and Article IV shall have been
accurate and complete in all material respects (except with respect to any
representation or warranty qualified by the word “material” or words of similar
import, in which case such representations and warranties must have been
accurate and complete) as of the date of this Agreement, and must be accurate
and complete in all material respects (except with respect to any representation
or warranty qualified by the word “material” or words of similar import, in
which case such representations and warranties must have been accurate and
complete) as of the Closing Date, as if made on the Closing Date (except to the
extent such representations and warranties speak as of an earlier date);
          (b) Compliance with Covenants. Seller shall have performed and
complied with all of its covenants required by this Agreement to be performed or
complied with at or prior to the Closing in all material respects;
          (c) No Material Adverse Change. Since the date of this Agreement,
there must have been no event, series of events, or the lack of occurrence
thereof which has had or could reasonably be expected to have a Material Adverse
Effect on Lion Oil and its Subsidiaries taken as a whole.
          (d) No Adverse Proceeding. There shall not be any Claim, Proceeding or
Order pending against Seller, Lion Oil or its Subsidiaries (excluding such by or
at the direction of Buyer or its Affiliates) by or before any Governmental
Authority, arbitrator, or mediator which seeks to challenge, restrain, prohibit,
invalidate, interfere with, or collect damages arising out of, the Contemplated
Transactions.
          (e) HSR Act. All necessary filings and notifications under the HSR Act
shall have been made, including any required additional or supplemental
information or documents, and any applicable waiting period under the HSR Act
shall have expired or been terminated;
          (f) Consents. Seller shall have obtained all of the Consents and any
Encumbrance releases or waivers necessary for Seller to consummate the
Contemplated Transactions, all of such Consents, waivers and releases being in
form and substance reasonably satisfactory to Buyer and in full force and
effect;
          (g) Closing Deliveries. Seller shall have, or shall have caused, the
documents and instruments described in Section 2.4 to be delivered to Buyer at
or prior to the Closing; and
          (h) Purchase of Additional Lion Shares. Buyer shall have purchased
prior to or simultaneously with the Closing from the shareholders of Lion Oil
set forth on Schedule 5.6 such number of additional shares of capital stock of
Lion Oil that, when combined with the purchase of the Lion
Stock Purchase Agreement
Page 19 of 29

 



--------------------------------------------------------------------------------



 



Shares, represent, to Seller’s Knowledge (after appropriate inquiry of Lion
Oil), at least twenty-five percent (25%) of the issued and outstanding shares of
capital stock of Lion Oil. Such additional shares shall be purchased on terms
and conditions mutually agreeable to Buyer and such shareholders.
     7.2 Conditions to Obligation of Seller. The obligation of Seller to
consummate the Contemplated Transactions and to take any other action required
to be taken by Seller at the Closing and thereafter is subject to satisfaction,
at or prior to the Closing, of each of the following conditions precedent (any
of which may be waived by Seller in whole or in part by executing a writing so
stating at or before the Closing):
          (a) Accuracy of Representations and Warranties. The representations
and warranties of Buyer set forth in Section 3.2 shall have been accurate and
complete in all material respects (except with respect to any representation or
warranty qualified by the word “material” or words of similar import, in which
case such representations and warranties must have been accurate and complete)
as of the date of this Agreement, and must be accurate and complete in all
material respects (except with respect to any representation or warranty
qualified by the word “material” or words of similar import, in which case such
representations and warranties must have been accurate and complete) as of the
Closing Date, as if made on the Closing Date (except to the extent such
representations and warranties speak as of an earlier date);
          (b) Compliance with Covenants. Buyer shall have performed and complied
with all of its covenants required by this Agreement to be performed or complied
with at or prior to the Closing in all material respects;
          (c) No Adverse Proceeding. There shall not be any Claim, Proceeding or
Order pending against Buyer, Lion Oil or its Subsidiaries (excluding such by or
at the direction of Seller or its Affiliates) by or before any Governmental
Authority, arbitrator, or mediator which seeks to challenge, restrain, prohibit,
invalidate, interfere with, or collect damages arising out of, the Contemplated
Transactions;
          (d) HSR Act. All necessary filings and notifications under the HSR Act
shall have been made, including any required additional or supplemental
information or documents, and any applicable waiting period under the HSR Act
shall have expired or been terminated; and
          (e) Closing Deliveries. Buyer shall have, or shall have caused, the
documents and instruments described in Section 2.5 to be delivered to Seller at
or prior to the Closing.
ARTICLE VIII
REMEDIES FOR BREACHES OF AGREEMENT
     8.1 Survival of Representations, Warranties and Certain Covenants.
          (a) Each of the representations and warranties of Seller contained in
this Agreement (and any related Claims arising from a breach by Seller of
Section 5.5) will survive the Closing and continue in full force and effect
until the second (2nd) anniversary of the Closing Date; provided, however,
               (i) the representations and warranties set forth in
Section 3.1(d) (Broker Fees), Sections 3.1(e) and 4.9 (Litigation), and
Section 4.2 (Lion Capitalization) shall survive the Closing until the fourth
(4th) anniversary of the Closing Date; and
Stock Purchase Agreement
Page 20 of 29

 



--------------------------------------------------------------------------------



 



               (ii) the representations and warranties set forth in
Section 3.1(a) (Organization of Seller), Section 3.1(b) (Authorization of
Transaction), and Section 3.1(f) (Ownership of Lion Shares) shall survive the
Closing indefinitely.
          (b) The covenants of both Parties contained in this Agreement to be
performed after the Closing shall survive the Closing indefinitely.
          (c) Each of the representations and warranties of Buyer contained in
this Agreement (and any related Claims arising from a breach by Buyer of
Section 5.5) will survive the Closing and continue in full force and effect
until the second (2nd) anniversary of the Closing Date; provided, however,
               (i) the representations and warranties set forth in
Sections 3.2(d) (Broker Fees), Sections 3.2(e) (Litigation), and Section 3.2(g)
(Delek Capitalization) shall survive the Closing until the fourth (4th)
anniversary of the Closing Date; and
               (ii) the representations and warranties set forth in
Sections 3.2(a) (Organization), and Section 3.2(b) (Authorization of
Transaction) shall survive the Closing indefinitely.
          (d) The obligations under Sections 8.2 and 8.3 shall not terminate at
the end of the applicable survival period with respect to any Claims for
indemnifiable losses as to which the Person to be indemnified shall have given
notice (stating in reasonable detail the basis of the claim for indemnification)
to the Indemnifying Party before the termination of the applicable survival
period.
     8.2 Indemnification Provisions for the Benefit of Buyer. After the Closing,
Seller will indemnify, defend, and hold the Buyer Indemnitees harmless from and
will reimburse the Buyer Indemnitees for any and all Adverse Consequences,
directly or indirectly, to the extent resulting from, relating to, arising out
of, or attributable to any one of the following:
               (i) any Breach of any representation or warranty made by Seller
in this Agreement; and
               (ii) any Breach of any covenant or obligation of Seller in this
Agreement.
     8.3 Indemnification Provisions for the Benefit of Seller. After the
Closing, Buyer will indemnify, defend, and hold the Seller Indemnitees harmless
from and will reimburse the Seller Indemnitees for any and all Adverse
Consequences, directly or indirectly, to the extent resulting from, relating to,
arising out of, or attributable to any one of the following
               (i) any Breach of any representation or warranty made by Buyer in
this Agreement; and
               (ii) any Breach of any covenant or obligation of Buyer in this
Agreement.
     8.4 Limitations and Provisions of Indemnification. The following
limitations and provisions shall apply with regard to the indemnification
obligations set forth in Sections 8.2(i) and 8.3(i):
          (a) Seller’s Liability under this Agreement to indemnify pursuant to
Section 8.2(i) shall not exceed an amount equal to the sum of Thirty Million
Dollars ($30,000,000) plus an amount equal to the Fair Market Value of the Delek
Shares computed as of the date of determination of the Adverse Consequences for
which a Claim is made; provided, however, such limitation on Seller’s
indemnification Liability shall not apply to Adverse Consequences resulting from
(i) any breach of the
Stock Purchase Agreement
Page 21 of 29

 



--------------------------------------------------------------------------------



 



representations and warranties contained in Sections 3.1(a), 3.1(b), and 3.1(f)
or (ii) fraud or willful misconduct by Seller in the negotiation or execution of
this Agreement.
          (b) Buyer’s Liability under this Agreement to indemnify pursuant to
Sections 8.3(i) shall not exceed an aggregate amount equal to Forty Six Million
Dollars ($46,000,000); provided, however, such limitation on Buyer’s
indemnification Liability shall not apply to Adverse Consequences resulting from
(i) any breach of the representations and warranties contained in
Sections 3.2(a), 3.2(b), and 3.2(f), or (ii) fraud or willful misconduct by
Buyer in the negotiation or execution of this Agreement.
          (c) The Parties will have no Liability to indemnify pursuant to
Sections 8.2(i), and 8.3(i) as the case may be unless and until the aggregate
Adverse Consequences for which the Seller Indemnitees or the Buyer Indemnitees,
as applicable, are entitled to recover under this Agreement exceeds an amount
equal to One Million Dollars ($1,000,000) (the “Threshold Amount”); provided,
however, once such amount exceeds the Threshold Amount, the Seller Indemnitees
or the Buyer Indemnitees, as applicable, will be entitled to recover all amounts
to which they are entitled in excess of the Threshold Amount. In addition, in
calculating the Threshold Amount or the Adverse Consequences under this
Agreement, all Adverse Consequences which individually total less than One
Hundred Thousand Dollars ($100,000) shall be excluded in their entirety and the
Indemnifying Party shall have no Liability hereunder to the Indemnified Party
for such Adverse Consequences until the total of such individual Adverse
Consequences exceeds One Hundred Thousand Dollars ($100,000) in the aggregate,
after which all such sums in excess of One Hundred Thousand Dollars ($100,000)
shall be counted toward the Threshold Amount; also provided that for purposes of
this sentence, the Adverse Consequences from any events or actions resulting
from the same or substantially similar occurrences shall be aggregated. The
preceding provisions of this Section 8.4(c), shall not apply to Adverse
Consequences resulting from (i) any breach by Seller of the representations and
warranties contained in Sections 3.1(a), 3.1(b), and 3.1(f), (ii) any breach by
Buyer of the representations and warranties contained in Sections 3.2(a),
3.2(b), and 3.2(f), or (iii) fraud or willful misconduct by Seller or Buyer, as
applicable, in the negotiation or execution of this Agreement.
          (d) No Claim may be asserted or commenced against Seller pursuant to
Section 8.2(i) with regard to Breaches of representations and warranties of
Seller unless written notice of such Claim is received by Seller describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such Claim on or prior to the date on which the representation or warranty on
which such Claim is based ceases to survive as set forth in Section 8.1(a);
provided, however, that no such Claim may be asserted or commenced by Buyer
against Seller to the extent arising out of or related to a Breach of any
representation or warranty of Seller and of which Buyer had Knowledge (without
additional inquiry) on or prior to the Closing Date.
          (e) No Claim may be asserted or commenced against Buyer pursuant to
Section 8.3(i) with regard to Breaches of representations and warranties of
Buyer unless written notice of such Claim is received by Buyer describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such Claim on or prior to the date on which the representation or warranty on
which such Claim is based ceases to survive as set forth in Section 8.1(c);
provided, however, that no such Claim may be asserted or commenced by Seller
against Buyer to the extent arising out of or related to a Breach of any
representation or warranty of Buyer and of which Seller had Knowledge (without
additional inquiry) on or prior to the Closing Date.
          (f) In the event Buyer successfully asserts a Claim against Seller
pursuant to Section 8.2(i), the first $30 million of Adverse Consequences shall
be payable by Seller in cash; thereafter additional Adverse Consequences shall
be satisfied by Seller in cash up to an amount equal to the Seller
Stock Purchase Agreement
Page 22 of 29

 



--------------------------------------------------------------------------------



 



Net Proceeds of any prior sales of Delek Shares by Seller, and any remaining
Adverse Consequences shall be satisfied by Seller via the return of Delek Shares
not Disposed of by Seller.
     8.5 Matters Involving Third Parties.
          (a) If any third party shall notify either Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) that may give rise to
a right to claim for indemnification against (i) Seller under Section 8.2 or
(ii) Buyer under Section 8.3 (each of (i) and (ii), the “Indemnifying Party”),
then the Indemnified Party shall promptly (and in any event within ten
(10) Business Days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing.
          (b) The Indemnifying Party will have the right to assume and
thereafter conduct the defense of the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, however, that
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed) unless the judgment or proposed settlement involves only
the payment of money damages and does not impose an injunction or other
equitable relief upon the Indemnified Party. The Indemnified Party shall provide
reasonable assistance to and cooperation with the Indemnifying Party in
connection with any Third Party Claim. Notwithstanding the foregoing, if the
interests of the Indemnified Party, whether or not the Indemnified Party is a
named party in such Third Party Claim, and the interests of the Indemnifying
Party are or could reasonably be expected by the Indemnified Party to be
adverse, the Indemnified Party may assume and thereafter conduct its own defense
and the Indemnifying Party shall reimburse the Indemnified Party on a current
basis for its Adverse Consequences incurred in the defense thereof.
          (c) Unless and until the Indemnifying Party assumes the defense of the
Third Party Claim as provided in Section 8.5(b), the Indemnified Party may
defend against the Third Party Claim in any manner it reasonably may deem
appropriate.
     8.6 Determination of Amount of Adverse Consequences. The Adverse
Consequences giving rise to any indemnification obligation hereunder shall be
limited to the actual loss suffered by the Indemnified Party (i.e., reduced by
any insurance proceeds or other payment or recoupment received, realized or
retained by the Indemnified Party as a result of the events giving rise to the
claim for indemnification), net of any reduction in Taxes of the Indemnified
Party (or the affiliated group of which it is a member) occasioned by such loss
or damage. Upon the request of the Indemnifying Party, the Indemnified Party
shall provide the Indemnifying Party with information sufficient to allow the
Indemnifying Party to calculate the amount of the indemnity payment in
accordance with this Section 8.6. An Indemnified Party shall take all reasonable
steps to mitigate damages in respect of any claim for which it is seeking
indemnification and shall use reasonable efforts to avoid any costs or expenses
associated with such claim and, if such costs and expenses cannot be avoided, to
minimize the amount thereof.
     8.7 Subrogation. If an Indemnified Party has a right against a third party
with respect to any claim, demand, Proceeding, or proceeding for which
indemnification is sought under this Agreement, the Indemnifying Party shall, to
the extent of any payment made by the Indemnifying Party, be subrogated to the
rights of the Indemnified Party and the Indemnified Party shall cooperate with
and assist the Indemnifying Party in pursuing the claim against the third party.
If requested by the Indemnifying Party, the Indemnified Party shall assign, or
partially assign, the Claim or Proceeding against the third party to the
Indemnifying Party, to the extent of any payment made by the Indemnifying Party.
     8.8 Limitation of Damages. NOTWITHSTANDING ANYTHING CONTAINED TO THE
CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, THE PARTIES AGREE THAT
Stock Purchase Agreement
Page 23 of 29

 



--------------------------------------------------------------------------------



 



THE INDEMNIFICATION OBLIGATIONS OF BOTH PARTIES, AND THE RECOVERY BY EITHER
PARTY OR INDEMNITEE OF ANY COVERED LIABILITIES SUFFERED OR INCURRED BY IT AS A
RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS, OR OTHER OBLIGATIONS UNDER THIS AGREEMENT,
SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO, NOR SHALL
EITHER PARTY OR INDEMNITEE BE ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL,
SPECIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION) SUFFERED OR INCURRED BY EITHER PARTY OR INDEMNITEE. For purposes
of the foregoing, actual damages may, however, include indirect, consequential,
special, incidental, exemplary, or punitive damages to the extent (i) the
injuries or losses resulting in or giving rise to such damages are incurred or
suffered by a third party who is not an Affiliate of Seller or Buyer, and
(ii) such damages are recovered against an Indemnitee by a Person which is a
third party who is not an Affiliate of Seller or Buyer. This Section 8.8 shall
operate only to limit a Party’s Liability and shall not operate to increase or
expand any Contractual obligation of a Party hereunder.
     8.9 Specific Performance. In addition to any other right or remedy to which
any Party may be entitled, at Law or in equity, all Parties shall be entitled to
enforce any provisions of this Agreement by a decree of specific performance and
to temporary, preliminary, and permanent injunctive relief to prevent breaches
or threatened breaches of any of the provisions of this Agreement, without
posting any bond or other undertaking.
ARTICLE IX
TERMINATION OF AGREEMENT
     9.1 Termination of Agreement. The Parties may terminate this Agreement, as
provided below:
          (a) Mutual Consent. Buyer and Seller may terminate this Agreement as
to both Parties by mutual written consent at any time prior to the Closing.
          (b) Termination Date. Either Party may terminate this Agreement by
giving written notice to the other Party in the event the conditions set forth
in Sections 7.1(d) and 7.1(e) (as applicable to Buyer) or the conditions set
forth in Sections 7.2(c) and 7.2(d) (as applicable to Seller) shall not have
occurred on or prior to August 31, 2007 (the “Termination Date”); provided that
the failure to satisfy the conditions set forth in Sections 7.1(d), 7.1(e),
7.2(c), and 7.2(d) by the Termination Date is not due to a breach of the
obligations of Sections 5.2 or 5.3 applicable to the terminating Party; provided
further, that in the event the waiting period referred to in the HSR Act
applicable to the Contemplated Transactions has not expired or is not terminated
as of August 31, 2007 then the Termination Date shall be extended to such later
date as the Parties mutually agree in writing, but in the event the Parties do
not mutually agree, then the Termination Date shall be extended to November 30,
2007.
          (c) By Seller. Seller may terminate this Agreement by giving written
notice to Buyer at any time prior to the Closing in the event that Buyer has
Breached any representation, warranty, or covenant contained in this Agreement
such that the conditions set forth in Section 7.2(a) or (b) shall not have been
satisfied, or cannot be satisfied by the Termination Date; provided, that Seller
shall have provided written notification to Buyer of the Breach, and the Breach
shall have continued without cure for a period of thirty (30) days after
delivery of the notice of Breach.
          (d) By Buyer. Buyer may terminate this Agreement by giving written
notice to Seller at any time prior to the Closing in the event that Seller has
Breached any representation, warranty, or
Stock Purchase Agreement
Page 24 of 29

 



--------------------------------------------------------------------------------



 



covenant contained in this Agreement such that the conditions set forth in
Section 7.1(a) or (b) shall not have been satisfied, or cannot be satisfied by
the Termination Date; provided, that Buyer shall have provided written
notification to Seller of the Breach, and the Breach shall have continued
without cure for a period of thirty (30) days after delivery of the notice of
Breach.
          (e) By Seller or Buyer. Either Seller or Buyer may terminate this
Agreement by giving written notice to the other Party if any court of competent
jurisdiction or any Governmental Authority shall have issued an Order or shall
have taken any other action permanently enjoining, restraining, or otherwise
prohibiting the Contemplated Transactions and such Order or other action shall
have become final and non-appealable.
     9.2 Effect of Termination.
          (a) If either Party terminates this Agreement pursuant to Section 9.1,
all rights and obligations of the Parties under this Agreement shall terminate
without any Liability of either Party to the other Party (except for any
Liability of either Party then in Breach); provided, that the rights and
obligations of the Parties under this Section 9.2 (Effect of Termination), and
any provisions regarding the interpretation or enforcement of this Agreement,
and Article X (Miscellaneous) will survive any such termination
          (b) If Seller or Buyer terminate this Agreement pursuant to
Section 9.1(c) or (d), then the rights of any non-Breaching Party to pursue all
legal remedies for damages such Party suffers will survive such termination
unimpaired.
ARTICLE X
MISCELLANEOUS
     10.1 Cooperation. The Parties shall execute and deliver such documents and
shall use all Commercially Reasonable Efforts to take or cause to be taken all
such actions as may be necessary or advisable to close and make effective the
Contemplated Transactions. After the Closing, each Party, at the request of the
other Party, and without additional consideration, shall execute and deliver,
from time to time, such additional documents or instruments of conveyance and
transfer and take or cause to be taken such additional actions as may be
necessary or advisable to accomplish the transfer of the Lion Shares to Buyer in
the manner contemplated in this Agreement.
     10.2 No Third Party Beneficiaries. This Agreement and any agreement
contained, expressed, or implied herein, shall not confer any rights or remedies
upon any Person other than the Parties and their respective successors and
permitted assigns except that Seller Indemnitees and Buyer Indemnitees shall be
third party beneficiaries of the indemnifications provided for in Article VIII.
     10.3 Successors and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. Neither Party may assign, transfer, convey, or pledge
either this Agreement or any of its rights, interests, or Liabilities hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned, or delayed; provided, however, that Buyer
may transfer and assign prior to the Closing its rights and Liabilities pursuant
to this Agreement to its Affiliates without the prior written consent of Seller
(which transfer shall not release Buyer from any of its Liabilities hereunder).
Nothing in this Section 10.3 shall limit Seller’s right to transfer the Delek
Shares to a Permitted Transferee in a Permitted Transfer as set forth in
Section 6.4.
     10.4 Notices. All notices, requests, Claims, Consents, or other
communications required or authorized hereunder shall be in writing and shall be
deemed to have been duly given by the applicable
Stock Purchase Agreement
Page 25 of 29

 



--------------------------------------------------------------------------------



 



Party if personally delivered, sent by facsimile with receipt acknowledged, sent
by a recognized commercial overnight delivery service which guarantees next
Business Day delivery, sent by U.S. registered or certified mail return receipt
requested and postage prepaid, or otherwise actually received by the other Party
at the address of the intended recipient set forth below:

         
 
  If to Seller:   TransMontaigne Inc.
 
      1670 Broadway, Suite 3100
 
      Denver, Colorado 80202
 
      Attn: Randall J. Larson
 
      Fax: (303) 626-8238
 
       
 
      With a copy to (which copy shall not constitute notice):
 
       
 
      TransMontaigne Inc.
 
      1670 Broadway, Suite 3100
 
      Denver, Colorado 80202
 
      Attn: Erik B. Carlson, Esq.
 
      Fax: (303) 626-8238
 
       
 
  If to Buyer:   Delek US Holdings, Inc.
 
      7102 Commerce Way
 
      Brentwood, Tennessee 37027
 
      Attn: General Counsel
 
      Fax: (615) 435-1271
 
       
 
      With a copy to (which copy shall not constitute notice):
 
       
 
      Fulbright & Jaworski L.L.P.
 
      1301 McKinney, Suite 5100
 
      Houston, Texas 77010
 
      Attn: Daniel L. Mark
 
      Fax: (713) 651-5246

All such notices and communications shall be deemed to have been received: if
personally delivered, at the time delivered by hand; if so mailed, three
(3) Business Days after being deposited in the mail; if faxed, upon confirmation
of receipt if the confirmation is between 9:00 a.m. and 5:00 p.m. local time of
the recipient on a Business Day, otherwise on the first Business Day following
confirmation of receipt, and, if sent by overnight air courier, on the next
Business Day after timely delivery to the courier.
Either Party may change the address to which notices, requests, Claims, Consents
and other communications hereunder are to be delivered by giving the other Party
prior written notice thereof in the manner herein set forth in this
Section 10.4.
     10.5 Governing Law. This Agreement and the legal relations between the
Parties with respect hereto shall be governed by and construed in accordance
with the domestic Laws of the State of Delaware without regard or giving effect
to any choice or conflict of Law provision or rule (whether of such state or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than such state.
     10.6 Entire Agreement. Except as otherwise set forth in this Section 10.6,
this Agreement (including any documents referred to in this Agreement)
constitutes the entire agreement between the
Stock Purchase Agreement
Page 26 of 29

 



--------------------------------------------------------------------------------



 



Parties with respect to the Contemplated Transactions and supersedes any prior
understandings, negotiations, statements, discussions, correspondence, offers,
agreements, or representations by the Parties, written or oral, relating in any
way to the subject matter of this Agreement and the Contemplated Transactions.
No modification, amendment, or supplement of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties.
The Parties each acknowledge that from and after the date hereof, the
Confidentiality Agreements shall continue in full force and effect.
     10.7 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     10.8 Transaction Expenses. Each of Buyer and Seller will bear and pay its
own costs and expenses (including legal fees and expenses) incurred in
connection with the negotiation and execution of this Agreement and the
consummation of the Contemplated Transactions.
     10.9 Arbitration.
          (a) Any dispute, controversy or Claim, whether based on contract,
tort, statute or other legal or equitable theory (including any Dispute
concerning any question of validity or effect of this Agreement, including this
clause) arising out of or related to this Agreement (including any amendments or
extensions hereto or thereto) or the performance, breach, validity,
interpretation, application, or termination hereof or thereof (a “Dispute”),
shall be resolved by binding arbitration initiated upon the written notice (an
“Arbitration Notice”) of either Party. The arbitration shall be conducted in
accordance with this Agreement and the then current Commercial Arbitration Rules
including Procedures for Large, Complex Commercial Disputes (collectively, the
“AAA Rules”) issued by the American Arbitration Association (“AAA”), and
judgment on the award may be entered in any court having jurisdiction thereof.
          (b) The arbitration hearing shall be held in and the award shall be
issued in Denver, Colorado or such other location as the Parties may mutually
agree upon. The arbitrator(s) shall determine the matters at issue in the
Dispute in accordance with the substantive Law of the State of Delaware,
excluding the conflicts provisions of such Law, and may only award damages in
accordance with this Agreement. The arbitration shall be governed by the United
States Arbitration Act 9 U.S.C. §1 et. seq., to the exclusion of any provision
of state Law inconsistent therewith. The arbitrator(s) shall not be empowered to
award punitive damages, and each Party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute.
          (c) In the event that either Party’s claim or counterclaim equals or
exceeds $1,000,000, exclusive of interest or attorneys’ fees, the Dispute shall
be heard and determined by three (3) arbitrators otherwise, the Dispute shall be
heard and determined by one (1) arbitrator.
          (d) In the event that one arbitrator shall hear the Dispute, the
Parties shall attempt to agree upon a qualified individual to serve as
arbitrator. If the Parties are unable to so agree within thirty (30) days of the
Arbitration Notice, then the arbitrator shall be selected and appointed in
accordance with the AAA Rules.
          (e) In the event that three arbitrators shall hear the Dispute, each
party shall, within twenty (20) days of the Arbitration Notice, select one
person to act as an arbitrator. The two arbitrators so selected shall, within
twenty-five (25) days of their appointment, select a third arbitrator who shall
serve as the chair of the arbitral panel. The two party selected arbitrators
will serve in a non-neutral capacity. The arbitrators selected shall be
qualified by education, training, and experience to hear and determine matters
in the nature of the Dispute.
Stock Purchase Agreement
Page 27 of 29

 



--------------------------------------------------------------------------------



 



          (f) If any arbitrator is not appointed within the time limits provided
herein, such arbitrator shall be appointed by the AAA in accordance with the
listing, striking and ranking procedure in the AAA Rules. Any arbitrator
appointed by the AAA shall be a retired judge or a practicing attorney with no
less than fifteen years of experience with large commercial cases and an
experienced arbitrator.
          (g) Should an arbitrator die, resign, refuse to act, or become
incapable of performing his or her functions as an arbitrator, the vacancy shall
be filled by the method by which that arbitrator was originally appointed.
          (h) The arbitrator(s) shall apply this Agreement as written and
according to its plain language in all respects, and shall in no circumstances
have authority to add, delete, modify, or deviate from any of the terms of this
Agreement as written, nor shall it/they have any authority to cancel or void
this Agreement, in whole or in part, or to extend the term of this Agreement,
other than as may be expressly provided herein.
          (i) All awards shall be in writing and shall state the reasoning upon
which the award rests including a statement of facts and conclusions of Law. Any
award shall be made and signed by at least a majority of the arbitrator(s).
          (j) Unless the Parties agree otherwise, the Parties, the
arbitrator(s), and the AAA shall treat the dispute resolution Proceedings
provided for herein, any related disclosures, and the decisions of the
arbitrator(s), as confidential, except in connection with judicial Proceedings
ancillary to the dispute resolution Proceedings and as otherwise required by Law
to protect the legal rights of a party.
          (k) The terms of this Section 10.9 shall survive the Closing and the
termination or expiration of this Agreement.
     10.10 Confidentiality; Publicity. The Parties recognize and acknowledge
that the Parties desire to maintain as private and confidential their activities
under this Agreement. In furtherance thereof, the Parties hereby agree:
          (a) Restricted Use of Confidential Information. From and after the
date hereof, except as may be required by any applicable Law or as otherwise
expressly contemplated herein, (i) neither Party nor either of their respective
Affiliates, employees, agents, consultants, advisers, or representatives shall,
without the prior written consent of the other Party, disclose (or permit to
disclose) to any third Person the existence of this Agreement, the subject
matter or terms hereof (including the Purchase Price), any proprietary or
otherwise confidential information concerning the business or affairs of the
other Party which it may have acquired from such Party at any time in the course
of pursuing the Contemplated Transactions and negotiating and executing this
Agreement, and (ii) to further protect the investment of Buyer in the Lion
Shares and in addition to the obligations of Seller under any of the
Confidentiality Agreements, Seller shall not, and shall cause its Affiliates,
employees, agents, consultants, advisers, and representatives not to, disclose
(or permit to disclose) to any third Person any proprietary or otherwise
non-public confidential information concerning the business or affairs of Lion
Oil obtained thereby at any time (including the current and historical capital
structure of Lion Oil or any other information relating to Lion Oil’s financial
condition or operations or any dealings between Seller and Lion Oil at any time)
(collectively, the “Confidential Information”); provided, however, that either
Party may disclose any such Confidential Information as follows: (i) in
connection with the Contemplated Transactions, to such Party’s Affiliates and
its or its Affiliates’ employees, lenders, counsel, or accountants, which shall
also be subject to the requirements of this Section 10.10; (ii) to comply with
any applicable Law or Order, provided, that prior to making any such disclosure
the Party making the disclosure shall, to the extent not prohibited by
applicable Law, (A) promptly provide written notification to the other Party of
any Proceeding of which it is aware which may result in disclosure, the nature
of
Stock Purchase Agreement
Page 28 of 29

 



--------------------------------------------------------------------------------



 



such information to be disclosed, and a description of the legal provisions
requiring such disclosure, (B) use all Commercially Reasonable Efforts to limit
or prevent such disclosure, and (C) if disclosure is ultimately required, use
all Commercially Reasonably Efforts to provide the other Party a reasonable
opportunity to review the proposed disclosure and comment thereon, and use all
Commercially Reasonable Efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to such disclosed information;
(iii) to the extent that the Confidential Information is or becomes generally
available to the public through no fault of the Party, or its Affiliates or
representatives, making such disclosure; and (iv) to the extent that the same
information becomes available to the Party making such disclosure on a
non-confidential basis from a source other than a Party or its Affiliates or
representatives, which source is not prohibited from disclosing such information
by any legal, Contractual, or fiduciary obligation. Seller may disclose to Lion
Oil such of the Confidential Information regarding this Agreement and the
subject matter or terms hereof as may be reasonably necessary in connection with
the Contemplated Transactions; provided, that prior to providing such
Confidential Information to Lion Oil, Lion Oil shall have been informed by
Seller of the terms of this Section 10.10, and shall have agreed in writing to
keep such Confidential Information confidential and not to disclose it. Seller
may also disclose to, and discuss with, the shareholders of Lion Oil set forth
in Schedule 5.6 and their respective agents, consultants, advisors, and
representatives such of the Confidential Information regarding this Agreement
and the subject matter or terms hereof as may be reasonably necessary in
connection with the satisfaction of Seller’s obligations under Section 5.6,
including, upon request by such shareholder, a copy of this Agreement
conspicuously marked on the first page thereof as “Private and Confidential”;
provided, that prior to providing or discussing any such Confidential
Information, including any copy of this Agreement, to any such shareholder or
any of their respect agents, consultants, advisors, and representatives, the
shareholder and each of his agents, consultants, advisors, and representatives
receiving such information (A) shall have been informed by Seller of the terms
of this Section 10.10, and (B) shall have entered into a confidentiality
agreement with Buyer, in form and substance satisfactory to Buyer, regarding the
confidential nature of such information and the restricted use thereof.
          (b) Return of Confidential Information. If the Contemplated
Transactions are not consummated, upon written request, Buyer shall, as promptly
as practicable, return to Seller or destroy, at the option of Seller, any and
all tangible embodiments of Confidential Information provided to or acquired by
Buyer in the course of pursuing the Contemplated Transactions.
          (c) Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement regarding the subject matter of
this Agreement or the Contemplated Transactions, or any information related
thereto, without first obtaining the written approval of the other Party, which
approval shall not be unreasonably withheld, and upon obtaining such approval
shall have provided a copy of the press release or public announcement to the
other Party and shall not include therein any information to which such other
Party shall reasonably have objected to as being within the scope of
Confidential Information; provided, that a Party may make any public disclosure
it believes, based upon the opinion of counsel, is required by applicable Law or
any regulations of the Securities and Exchange Commission or listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will advise the other Party before making the disclosure if
feasible).
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile transmission
of a signed copy of this Agreement shall be deemed an original and shall have
the same valid and binding effect thereof.
Stock Purchase Agreement
Page 29 of 29

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

            SELLER:

TRANSMONTAIGNE INC.
      By   /s/ Erik B. Carlson         Name   Erik B. Carlson        Title  
Senior Vice President        BUYER:

DELEK US HOLDINGS, INC.
      By   /s/ Assi Ginzburg         Name   Assi Ginzburg        Title   Vice
President              By   /s/ Edward Morgan         Name   Edward Morgan     
  Title   Vice President and Chief Financial Officer     

Signature Page to Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit 2.4(E)

 